Judgment, Supreme Court, Bronx County (Anita Florio, J.), entered November 2, 1988, which after jury trial found in favor of the defendants and dismissed the complaint, unanimously affirmed, without costs.
In response to extensive interrogatories, the jury found that defendants had been negligent, and had defamed and falsely imprisoned the plaintiff, but that none of these acts "proximately caused” any injury to the plaintiff. In accordance with the instructions on the verdict sheet, the jury returned its verdict without considering the issue of punitive damages.
Plaintiff’s failure to object to the form of the verdict sheet places beyond appellate review the arguments now raised on appeal as a matter of law, and we decline to exercise our discretion to review these matters. Concur—Kupferman, J. P., Ross, Ellerin, Wallach and Rubin, JJ.